Mr. Presiding Justice Eldredge delivered the opinion of the court. 2. Bills and notes, § 462*—when instructions erroneous in action on note. Instructions in an action upon a promissory note against the administrator of an estate, in which there was an issue as to the existence of the notes as those of the deceased, which apparently made a distinction between evidence and circumstances and told the jury to particularly consider the circumstances, are erroneous, especially where there was much erroneous proof of circumstances and there was no evidence in the record that the notes were not in existence during the lifetime of the deceased. 3. Instructions, § 82*—when erroneous for singling out witness. An instruction is erroneous which singles out a particular witness by name, who is not a party to a suit, and applies the law of impeachment to him alone, as such instructions should be general and apply to all witnesses. 4. Instructions, § 81*—when erroneous for singling out facts. An instruction which points out and calls the attention of the jury to particular facts in the case is erroneous. 5. Evidence, § 221*—wheh self-serving declarations inadmissible. Self-serving declarations made by a party to an action on a promissory note are inadmissible in his behalf.